Citation Nr: 1018295	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
a right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to 
March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a right 
inguinal hernia and assigned a noncompensable rating.  

The Board remanded the claim in November 2008 for further 
development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In November 2008, the Board remanded the Veteran's right 
inguinal hernia increased rating claim for the purpose of 
obtaining medical records dated in 2003 at St. Luke's 
Episcopal Hospital and from 2004 or 2005 at Kelsey Seybold 
Clinic.  A VA Form 21-4142 Authorization for Release of 
Information was submitted by the Veteran for St. Luke's 
Episcopal Hospital.  No VA Form 21-4132 was received on 
behalf of Kelsey Seybold Clinic.  Three letters from the 
Veteran's attorney dated from May 2009 to July 2009, were 
sent to the RO, asking whether medical records were received 
from Kelsey Seybold Clinic and St. Luke's Hospital.  They 
asked whether the Veteran was provided release forms and if 
not, they (the attorney's office) could make arrangements for 
the release forms to be submitted.  According to the record, 
no response was provided to the attorney's office.  

The Veteran's VA Form 21-4132 was received on behalf of St. 
Luke's Episcopal Hospital and those records were obtained and 
associated with the claims folder.  No VA Form 21-4132 was 
ever submitted on behalf of Kelsey Seybold Clinic.  In 
Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand was necessary due to a failure of the Board's 
directives in a prior remand.  The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id. 
That VA Form 21-4132 should be sent to the Veteran and his 
attorney, and those records should be sought, prior to final 
adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  VA Form 21-4132 should be sent to the 
Veteran and his attorney.  After obtaining 
an appropriate release of information form 
from the Veteran (VA Form 21-4132), the RO 
should obtain the Veteran's 2003 medical 
records from the Kelsey Seybold Clinic 
regarding his hernia and those records 
should be associated with the claims 
folder.  Evidence of attempts to obtain 
these records should also be associated 
with the claims folder.  

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim is not resolved to the satisfaction 
of the Veteran, a supplemental statement 
of the case (SSOC) should be provided to 
the Veteran and his attorney.  After they 
have had an adequate opportunity to 
respond, the appeal should be reviewed to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


